DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lines 17-18 of claim 1 are indefinite in claiming the toothed wheel is “configured to interact with the second axial portion”, since two second axial portions were claimed.  It is not clear if claim 1 is intended to claim one toothed wheel interacts with one of the second axial portions, or a toothed wheel interacts with each of the second axial portions (two toothed wheels).

In claim 2, it is not clear what is being claimed by the eccentricities of the two toothed wheels, nor how those eccentricities are positioned diametrically opposite each other.  The toothed wheel is claimed in claim 1 as having at least one through-orifice offset relative to the center of the toothed wheel, but even if the through-orifice is the eccentricity of the toothed wheel, it is not clear how they would be diametrically opposite each other on the two toothed wheels, relative to the planet shaft.  It appears “the eccentricities” in original claim 2 referred to the two eccentric axial portions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovinelli, WO 2007/135705, in view of Tesar, U. S. Patent 9,879,760.

Rovinelli shows a mechanical reduction gearing 10 in the figures.
	Driving shaft 6 is an input shaft.
	A sun gear 23 (fig. 3; p. 4, line 23) is rotatably coupled to the input shaft 6.
	A planet carrier 26/8 is capable of rotating relative to the input shaft 6 and supports an output shaft 2 coaxial with the input shaft 6 (p. 4, lines 14-15).  The planet carrier 26/8 comprises at least one planet shaft 7 extending parallel to the input shaft 6.
	At least one cam 3 is positioned around the planet shaft 7 and comprises a first axial portion, the leftmost portion with teeth 16 in figure 4, concentric with the planet shaft 7 and two second axial portions 20 and 21 that are eccentric (p. 6, lines 6-9).
	The at least one cam 3 is rotatably mounted relative to the associated planet shaft 7 (p. 6, lines 7-8).
	At least one planet gear 16 is rotatably coupled to the cam on its concentric first axial portion and is configured to mesh with the sun gear 23.
	A peripheral ring gear 11 is positioned concentrically with the input shaft 6 and comprises internal teeth.
	At least one toothed wheel 4 (with teeth 18) is for meshing with the internal teeth of the peripheral ring gear 11 and comprises at least one through-orifice 19 offset relative to the center of the toothed wheel 4 and configured to interact with the second axial portion 20 of the cam 3 so that the rotation of the cam 3 causes the toothed wheel 4 to mesh positively with the peripheral ring gear 11 (p.6, lines 16-19).  The meshing of the toothed wheel also results in the rotation of the planet carrier relative to the input shaft (p. 7, lines 22-24).
	The teeth of the peripheral ring gear 11 and of the at least one toothed wheel 4 (18) are involute teeth (p. 8, lines 1-2; claim 22, “…the gears (23, 3, 4, 11) have teeth with an involute profile.”).
	The eccentricities of the two second axial portions are oriented at an angle relative to each other (p. 6, lines 8-11).
(claim 1)

	The mechanical reduction gearing comprises two toothed wheels 4, one associated with eccentric second axial portion 20 and the other associated with the eccentric second axial portion 21.  The eccentricities of the two second axial portions relative to the planet shaft 7 are positioned at an angle relative to each other, causing the two toothed wheels to be positioned at an angle relative to each other and to the planet shaft.
(claim 2, as best understood)

The planet carrier 26/8 comprises three planet shafts 7 configured to receive three cams 3 and three planet gears 16 respectively (fig. 1).
(claim 5)

The planet carrier 26/8 comprises a first part 26 positioned axially on a first side (right side in figs. 1 and 3) of the at least one toothed wheel 4 and of the planet gear 16, and a second part 8 positioned axially on the second side (left side in figs. 1 and 3) of the at least one toothed wheel 4 and of the sun gear 23.  The first and second parts 26 and 8 are connected to each other by the at least one planet shaft 7 (fig. 3).
(claim 7)

As discussed in page 1, lines 2-5 and page 3, line 29 to page 4, line 2, a geared motor comprises a mechanical reduction gearing 10 as claimed in claim 1 (“The gearing may advantageously be applied in tubular gearmotors…”).
	An electric motor (p. 4, lines 6-7) is configured to rotate the input shaft 6 of the mechanical reduction gearing 10.
(claim 9)

	Rovinelli discloses the eccentricities of the two second portions 20 and 21 of the cam 3 are offset at an angle relative to one another, but it is not specifically disclosed that they are oriented in opposite directions.

	Tesar shows a mechanical reduction gearing in figure 21, including an input cam with two eccentric second portions 412, each driving a toothed wheel 410 in engagement with a peripheral ring gear 414.  The eccentricities of the two second axial portions are oriented in opposite directions (180o; col. 19, lines 39-43).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eccentricities of the two second axial portions of Rovinelli oriented in opposite directions in view of Tesar because such positioning “automatically balances the masses” (Tesar col. 19, lines 43-44), resulting in reduced vibration, noise, and wear.

	Rovinelli discloses a geared motor including the mechanical reduction gearing of claim 1 and the electric motor as discussed in the rejection of claim 9 above, but does not disclose that the electric motor is a brushless motor.

	Tesar shows an embodiment of a geared motor 50 with mechanical reduction gearing, including planet gears 60 and 62, and an electric motor in figure 2.  The electric motor is a brushless electric motor (col. 6, lines 53-59).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electric motor of Rovinelli a brushless electric motor in view of Tesar because a brushless electric motor is optimized for use in slim and/or dexterous machines which require relatively lower torque and higher speed ranges than provided by a switched reluctance motor, such as serial robot manipulators (Tesar, col. 5, lines 47-51).


Claim 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovinelli in view of Tesar as applied to claim 1 above, and further in view of Merrit, GB 927,684.

Rovinelli in view of Tesar discloses a mechanical reduction gearing as discussed in in the rejection of claim 1 above, but does not disclose the difference in the number of teeth between the peripheral ring gear and the at least one toothed wheel being at least three teeth, the peripheral ring gear comprising 68 teeth and the at least one toothed wheel comprising 65 teeth, nor the sun gear comprising 15 teeth and the at least one planet gear comprsing 45 teeth.

Merritt discloses a mechanical reduction gearing similar to Rovinelli, including an input shaft 21, a sun gear 30 coupled to the input shaft 21, a planet carrier 23/26 supporting an output shaft 24 and comprising at least one planet shaft 32, at least one cam 43 with an eccentric portion on the planet shaft 32, a planet gear 31 coupled to the cam 43 (by being keyed to planet shaft/crankshaft 32 which includes the cam 43) and meshing with the sun gear 30, a ring gear 40, and a toothed wheel 41 interacting with the cam eccentric portion to mesh with the ring gear 40 (fig. 1). 
Page 2, lines 29-51 discuss tooth numbers of the sun gear 30 (t1), the planet gear 31 (T1), the toothed wheel (“planet”) 41 (t2), and the ring gear (“annulus”) 40 (T2), and the calculation of the reduction ratio resulting from the combination of tooth numbers.  In a particular example given (lines 42-43), the difference in the number of teeth between the ring gear 40 and the toothed wheel 41 is three teeth, specifically the ring gear has T2 = 63 teeth and the toothed wheel has t2 = 60 teeth.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gears of the speed reducer of Rovinelli in view of Tesar have particular tooth number values, including having the ring gear and toothed wheel have a tooth number difference of at least three as taught by Merritt, because selection of the numbers of teeth is a necessary step in the problem of the design of a geared device, with the number of teeth being based on the desired and predictable results of torque and speed reduction of the geared device according to its intended purpose, and the numbers of teeth being limited to a finite number by the well understood physical limitations of the relationships between gear diameter and tooth number and space limitations of the intended purpose.  Specifically, one of ordinary skill in the art would have had a reasonable expectation of success using the reduction ratio equations of Merritt (p. 2, lines 40-41, 51) to select tooth numbers, among tooth numbers complying with the physical limitations, to achieve a desired ratio according to intended purpose.


Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Remarks

In regards to the 35 U.S.C. 102 rejections of claims 1, 2, 5, 7, and 8 over Zhu, it is agreed that since Zhu discloses a sleeve with eccentricities attached to a planet shaft 4, and a planet gear 3 separately attached to the planet shaft 4, Zhu does not teach “at least one cam positioned around the planet shaft and comprising a first axial potion concentric with the planet shaft” and “at least one planet gear rotatably coupled to the cam on its concentric first axial portion”.  Specifically with regard to claim 8, the planet carrier part 9 is mounted relative to the input shaft 1 via a mechanical rolling bearing, and the carrier part 2 appears to be mounted relative to the input shaft 1 via a plain bearing, but upon closer inspection, the input shaft 1 and the carrier part 2 are each seen to be mounted relative to the housing part 13 via bearings such that they are unlikely to be mounted relative to one another via a plain bearing (input shaft 1 passes through 2 without contact).
	In regards to the rejections over Rovinelli, it is not agreed that Rovinelli does not disclose two second axial portions.  Rovinelli shows two second axial portions 20 and 21 with different eccentricities in figure 4, and the two second axial portions are described on page 6, lines 2-11.  It is agreed, however, that Rovinelli does not disclose that the eccentricities are oriented in opposite directions.  The eccentricities are described only as being “offset at an angle about the axis 17”, and despite stating “(a)s Figure 4 clearly shows”, figure 4 does not actually clearly show the eccentricities of the second axial portions 20 and 21.  It is well known in the art to relatively orient the eccentricities of multiple cams of an eccentric gearing to make the toothed wheels move such that the gearset is balanced (oppositely oriented in the case of two eccentricities), as taught by Tesar, for example.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659